Appeal by the defendant from a judgment of the County Court, Suffolk County (Gazzillo, J.), rendered March 8, 2006, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The decision whether to permit a defendant to withdraw a previously-entered plea of guilty rests within the sound discretion of the court (see People v DeLeon, 40 AD3d 1008, 1008-1009 [2007], lv denied 9 NY3d 874 [2007]; People v Mann, 32 AD3d 865, 866 [2006]; People v Turner, 23 AD3d 503 [2005]; People v Watson, 13 AD3d 402, 403 [2004]). Here, the record reflects that the defendant’s plea of guilty was knowingly, intelligently, and voluntarily entered (see People v Garcia, 92 NY2d 869, 870 [1998] ; People v Harris, 61 NY2d 9, 17-19 [1983]). Accordingly, the County Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea of guilty.
Moreover, the defendant received the effective assistance of counsel (see People v Benevento, 91 NY2d 708, 712 [1998]; People v Baldi, 54 NY2d 137, 147 [1981]). Goldstein, J.P., Fisher, Carni and McCarthy, JJ., concur.